             Case 2:20-cv-06288 Document 1 Filed 12/14/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ELLIOT ROMAN,

      Plaintiff,
v.

PHILLIPS & COHEN ASSOCIATES, LTD.,                         Civil Action No.:
      Defendant(s).




                                   NOTICE OF REMOVAL

TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
       FOR THE EASTERN DISTRICT OF PENNSYLVANIA:

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Phillips & Cohen Associates

Ltd. (“PCA” or “Defendant”) hereby removes this action from the Chester County Court of

Common Pleas, State of Pennsylvania, Case No. 2020-08334-MJ, to the United States District

Court for the Eastern District of Pennsylvania. Removal is proper because this Court has subject

matter jurisdiction over the action by way of federal question. See 28 U.S.C. § 1331. Accordingly,

PCA removes this action to this Court, and, in support of its Notice of Removal, states the

following:

I.     BACKGROUND

               On or about November 6, 2020, Plaintiff, Elliot Roman (“Plaintiff”), filed a

complaint against PCA in the Chester County Court of Common Pleas, State of Pennsylvania,

Case No. 2020-08334-MJ (the “State Court Action”). In accordance with 28 U.S.C. § 1446(a),
              Case 2:20-cv-06288 Document 1 Filed 12/14/20 Page 2 of 5




attached hereto as Exhibit A is a complete copy of all process, pleadings, and orders served upon

PCA in such action.

               Plaintiff served PCA with a copy of the Complaint, and PCA received the

Complaint on November 14, 2020.

               This Notice of Removal is being filed within thirty (30) days of PCA receiving the

Complaint. Accordingly, the action is removable pursuant to 28 U.S.C. § 1446(b)(1).

               The above-captioned action is a suit for alleged violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

II.    REMOVAL BASED ON FEDERAL QUESTION JURISDICTION

               This Court has original jurisdiction over Plaintiff’s FDCPA claim pursuant to 28

U.S.C. § 1331, which states that federal question jurisdiction is appropriately exercised over “all

civil actions arising under the Constitution, laws, or treaties of the United States.”

               Removal of this action is proper under 28 U.S.C. § 1441(a), which provides, in

pertinent part, that “any civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the defendants, to

the district court of the United States for the district and division embracing the place where such

action is pending.”

               Plaintiff’s Complaint alleges that PCA violated Section 1692c of the FDCPA by

contacting Plaintiff at irregular times and places and hanging up before identifying itself only to

call right back and Section 1692e by (1) including exorbitant fees and interest with the amount

PCA was attempting to collect, (2) failing to inform Plaintiff of tax reporting or assessment

consequences of paying the outstanding debt, and (3) failing to update credit reports after Plaintiff

disputed the debt. See Complaint at ¶¶ 14, 16, 17, 18, 19.
             Case 2:20-cv-06288 Document 1 Filed 12/14/20 Page 3 of 5




               PCA denies the allegations in the Complaint, denies that Plaintiff states a claim for

which relief may be granted, and denies that Plaintiff has been damaged in any manner.

Nevertheless, assuming for jurisdictional purposes only that Plaintiff’s claims are valid, Plaintiff

could have originally filed his Complaint in this Court because federal question jurisdiction exists

over this action since the allegations asserted by Plaintiff in the Complaint involve questions that

will require resolution of significant, disputed issues arising under federal law. Thus, this case

qualifies for federal question jurisdiction and is removable because Plaintiff’s Complaint alleges

claims under, and requires a ruling on, the FDCPA.

               Because there is federal question jurisdiction over the claims as discussed above,

this Court also has supplemental jurisdiction over all state law claims listed in Count II because

those claims stem from the same operative facts and are so related that they form part of the same

case or controversy. See 28 U.S.C. § 1367. Accordingly, this case is removable.

III.   VENUE

               Venue is proper in this Court because this district encompasses the Chester County

Court of Common Pleas, State of Pennsylvania, the forum from which the case has been removed.

See 28 U.S.C. § 1441.

IV.    NOTICE

               Concurrent with the filing of this Notice, PCA will file a Notice of Removal with

the Clerk of the Chester County Court of Common Pleas, State of Pennsylvania, a copy of which

is attached hereto as Exhibit B.

               Upon information and belief, the contents of Exhibit A and Exhibit B constitute the

entire file of the action pending in the state court as required pursuant to 28 U.S.C. § 1446(a).

               PCA reserves the right to amend this Notice of Removal.
              Case 2:20-cv-06288 Document 1 Filed 12/14/20 Page 4 of 5




               If any questions arise as to the propriety of the removal of this action, PCA requests

the opportunity to present a brief and argument in support of its position that this case is removable.

V.     CONCLUSION

       WHEREFORE, having met all the requirements for removal under 28 U.S.C. §§ 1441 and

1446, including all the jurisdictional requirements of 28 U.S.C. § 1331, Defendant Phillips &

Cohen Associates, Ltd. hereby removes the above-captioned action from the Chester County Court

of Common Pleas, State of Pennsylvania, and seeks whatever further relief this Court deems

equitable and just.

                                               Respectfully submitted:




Dated: December 14, 2020                       By:
                                               Brian H. Callaway (Bar No. 316034)
                                               Victoria Summerfield (Bar No. 311540)
                                               TROUTMAN PEPPER
                                               HAMILTON SANDERS
                                               3000 Two Logan Square
                                               Eighteenth and Arch Streets
                                               Philadelphia, PA 19103
                                               215-981-4000
                                               Brian.Callaway@troutman.com
                                               Victoria.Summerfield@troutman.com

                                               Attorney for Phillips & Cohen Associates, Ltd.
               Case 2:20-cv-06288 Document 1 Filed 12/14/20 Page 5 of 5




                                  CERTIFICATE OF SERVICE

          I certify that on December 14, 2020, I filed the foregoing Notice of Removal with the Clerk

of the Court, and sent notice, via first class mail, postage prepaid, to the following counsel of

record:


                                        Fred Davis, Esq.
                                        Davis Consumer Law Firm
                                        2300 Computer Rd., Suite G39
                                        Willow Grove, Pennsylvania 19090
                                        Attorney for Plaintiff



Dated: December 14, 2020                       By: /s/ Brian H. Callaway
                                               Brian H. Callaway (Bar No. 316034)
                                               Victoria Summerfield (Bar No. 311540)
                                               TROUTMAN PEPPER
                                               HAMILTON SANDERS
                                               3000 Two Logan Square
                                               Eighteenth and Arch Streets
                                               Philadelphia, PA 19103
                                               215-981-4000
                                               Brian.Callaway@troutman.com
                                               Victoria.Summerfield@troutman.com

                                               Attorney for Phillips & Cohen Associates, Ltd.
